Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
This action is in response to the applicant's communication filed on 07/25/2022. In virtue of this communication and examiner’s amendment entered below, claims 1-4, 6-8, 10-16, and 18 are allowed.
Claims 5, 9, 17 have been cancelled.

 Response to Arguments
Applicant's arguments filed on 07/25/2022 with respect to claims1-4, 6-8, 10-16, and 18 have been considered.
With regard to claim rejection under the 35 USC 101, the rejection have been withdrawn in view of applicant’s amendment filed on 07/25/2022.
With regard to rejection under the 35 USC 102, the rejection is withdrawn in view of amendment filed on 07/25/2022.

Allowable Subject Matter

Claims 1-4, 6-8, 10-16, and 18 are allowable.

      Reasons for Allowance
The following arts are also cited as relevant but not sufficient to disclose teach or fairly suggest, alone or in combination, the subject matter of the independent claims: 
Bulan et al. (US 2015/0286885), discloses a system and method for detecting electronic device use by a driver of a vehicle including acquiring an image including a vehicle from an associated image capture device positioned to view oncoming traffic, locating a windshield region of the vehicle in the captured image, processing pixels of the windshield region of the image for computing a feature vector describing the windshield region of the vehicle, applying the feature vector to a classifier for classifying the image into respective classes including at least classes for candidate electronic device use and candidate electronic device non-use, and outputting the classification. (Abstract)
Zhou et al. (US 2021/0174149) discloses a feature fusion and dense connection-based method for infrared plane object detection includes: constructing an infrared image dataset containing an object to be recognized, calibrating a position and class of the object to be recognized in the infrared image dataset, and obtaining an original known label image; dividing the infrared image dataset into a training set and a validation set; performing image enhancement preprocessing on images in the training set, performing feature extraction and feature fusion, and obtaining classification results and bounding boxes through a regression network; calculating a loss function according to the classification results and the bounding boxes in combination with the original known label image, and updating parameter values of a convolutional neural network; repeating the steps to iteratively update the parameters of the convolutional neural network; and processing images in the validation set through the parameters to obtain a final object detection result map .(Abstract.)
Ozcan et al. (US 2021/0043331), discloses a deep learning-based digital staining method and system are disclosed that enables the creation of digitally/virtually-stained microscopic images from label or stain-free samples based on autofluorescence images acquired using a fluorescent microscope. The system and method have particular applicability for the creation of digitally/virtually-stained whole slide images (WSIs) of unlabeled/unstained tissue samples that are analyzes by a histopathologist. The methods bypass the standard histochemical staining process, saving time and cost. This method is based on deep learning, and uses, in one embodiment, a convolutional neural network trained using a generative adversarial network model to transform fluorescence images of an unlabeled sample into an image that is equivalent to the brightfield image of the chemically stained-version of the same sample. This label-free digital staining method eliminates cumbersome and costly histochemical staining procedures and significantly simplifies tissue preparation in pathology and histology fields.(Abstract.)
A statement indicating reasons for allowable subject matter follows:  The analysis of closest prior arts, examiner’s actions, and the applicant’s replies make evident the reasons for allowance, satisfying the “record as a whole” proviso of the rule. This is particularly true when applicant fully complies with 37 CFR 1.111 (b) and (c) and 37 CFR 1.133(b). Thus, where the examiner’s actions clearly point out the reasons for rejection and the applicant’s reply explicitly presents reasons why claims are patentable over the reference, the reasons for allowance are in all probability evident from the record. 
Regarding independent claim 1, the cited prior arts of record, alone or in combination fails to fairly teach or suggest the combination of the limitations “capturing a plurality of images of a driver of a motor vehicle through a side window of the motor vehicle; selecting from the captured images, a plurality of positive images which show a driver using a mobile device while driving a motor vehicle; selecting from the captured images, a plurality of negative images which show a driver is not using a mobile device while driving a motor vehicle; selecting a plurality of training images from both the positive images and the negative images; by inputting to a machine the selected training images and respective labels indicating that the selected training images are positive images or negative images, training the machine to classify that images, captured through a window of the motor vehicle, show a driver using a mobile device while driving the motor vehicle; capturing a test image through a side window of the motor vehicle; using a filter classifier to classify that the test image shows a side view of a driver of a moving vehicle; and identifying, from the test image using the trained machine, that the driver is using a mobile device while driving the moving vehicle in a road environment, the identifying comprising the trained machine generating test results that include a confidence level that the driver is using the mobile device, testing the trained machine by first inputting to the trained machine a positive test Image captured through a window of a motor vehicle, wherein the positive test image shows a driver using a mobile device while driving a motor vehicle; responsive to the first inputting, first outputting a first score indicative of confidence of positive identification that the positive test image shows a driver using a mobile device while driving a motor vehicle; -3- masking a feature of the positive test image, thereby producing a masked positive test image with a masked feature, and second outputting a second score indicative of confidence of positive identification that the masked positive test image shows a driver using a mobile device while driving a motor vehicle; wherein a comparison of the first and the second scores indicates relevance of the masked feature to positive identification that the positive test image shows a driver using a mobile device while driving a motor vehicle. ”, as recited in the independent claim 1.  
Regarding independent claim 6, the cited prior arts of record, alone or in combination fails to fairly teach or suggest the combination of the limitations “a camera; a processor; and a memory; wherein the processor is configured to capture a plurality of images from the camera of a driver of a motor vehicle through a side window of the motor vehicle while the driver is driving the motor vehicle in a road environment, wherein the images are storable in the memory; wherein a plurality of positive images are selected from the images, wherein the positive images show a driver using a mobile device while driving a motor vehicle; wherein a plurality of negative images are selected from the images, wherein the negative images show a driver is not using a mobile device while driving a motor vehicle; a machine; wherein a plurality of training images are selected from both the positive images and the negative images, wherein the machine is trained using the selected training images to recognize that a test image, captured through a window of the motor vehicle, shows a driver using a mobile device while driving the motor vehicle; wherein the machine classifies during training at least one of the training images as a positive image to produce a positive classified image which shows a driver using a mobile device while driving a motor vehicle; wherein the machine marks an area on the positive classified image, wherein the area includes an image feature used by the machine during training to classify the positive classified image: -5- wherein the positive classified image and the machine marked area are inspected; and wherein said at least one training image is removed from the selected training images when the area marked by the machine is not indicative of a driver using a mobile device while driving the motor vehicle. wherein a test image is captured through a side window of the motor vehicle; wherein a filter classifier is used to classify that the test image shows a side view of a driver of a moving vehicle; and wherein, from the test image using the trained machine, it is identified that the driver is using a mobile device while driving the moving vehicle in a road environment, the identifying comprising the trained machine generating test results that include a confidence level that the driver is using the mobile device.”, as recited in the independent claim 6.
Regarding independent claim 15, the cited prior arts of record, alone or in combination fails to fairly teach or suggest the combination of the limitations “capturing a plurality of images of a driver of a motor vehicle through a side window of the motor vehicle; -7- selecting from the captured images, a plurality of positive images which show a driver using a mobile device while driving a motor vehicle; selecting from the captured images, a plurality of negative images which show a driver is not using a mobile device while driving a motor vehicle; selecting a plurality of training images from both the positive Images and the negative images; by inputting the selected training images and respective labels indicating that the selected training images are positive images or negative images, training a machine to identify that a test image, captured through a side window of the motor vehicle, shows a driver using a mobile device while driving the motor vehicle, the identifying comprising the trained machine generating test results that include a confidence level that the driver is using the mobile device; and optimizing the training of the machine by adding or removing a portion of the training images to produce thereby an adjusted set of training images and repeating the training using the adjusted set of training images, wherein a goal of the optimizing is to increase above a previously determined threshold a fraction of true positive classifications, during the training, classifying by the machine at least one of the training images as a positive image which shows a driver using a mobile device while driving a motor vehicle, thereby producing a positive classified image; marking by the machine an area on the positive classified image, the area including an image feature used by the machine during the training to classify the positive classified image; and inspecting the positive classified image and the machine marked area; and responsive to the inspecting, removing said at least one training image from the selected training images when the area marked by the machine is not indicative of a driver using a mobile device while driving the motor vehicle.”, as recited in the independent claim 15.
Dependent Claims are allowed due to their dependency on the above-noted independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

						Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAGHAYEGH AZIMA whose telephone number is (571)272-1459. The examiner can normally be reached Monday-Friday, 9:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on (571)272-8243. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAGHAYEGH AZIMA/Examiner, Art Unit 2661